Exhibit 10.61

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LICENSE AGREEMENT

This Agreement is entered as of February 4, 2008 (hereinafter “Effective Date”)

By and between

Anesiva Inc., a company organised and existing pursuant to the laws of Delaware,
USA, and having its principal place of business at 650 Gateway Boulevard, South
San Francisco, CA 94080, USA (hereinafter “ANESIVA”)

on the one part

and

SIGMA-TAU Industrie Farmaceutiche Riunite S.p.A., a company organised and
existing pursuant to the laws of Italy and having its registered offices in
Rome, 47 Viale Shakespeare, 00144, Italy (hereinafter “SIGMA-TAU”)

on the other part

PREMISES

WHEREAS, ANESIVA possesses certain rights relating to the Product, the Know-How
and the Patents (as hereinafter respectively defined); and

WHEREAS, ANESIVA and SIGMA-TAU signed on August 29, 2007 a Letter of Intent
(hereinafter “LOI”) whereby the Parties (as hereinafter defined) have agreed to
enter into a licence agreement in order to have SIGMA-TAU register, import,
promote, distribute and sell, directly or indirectly, the Product in the Field
in the Territory (as hereinafter respectively defined) under the Know-How and
the Patents in accordance with certain terms and conditions;

WHEREAS, in accordance with the LOI, SIGMA-TAU is willing to obtain from ANESIVA
an exclusive license under the Know-How and the Patents to register, import,
promote, distribute and sell, directly or indirectly, the Product in the Field
in the Territory; and

WHEREAS, in accordance with the LOI, ANESIVA is willing to grant to SIGMA-TAU
such exclusive license in the Territory under the terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements hereinafter set forth, the Parties do hereby agree as
follows:

 

1



--------------------------------------------------------------------------------

1. PREMISES

 

1.1 The premises form an integral part of this Agreement and are binding for the
Parties hereof.

 

2. DEFINITIONS

 

2.1 Definitions: The following terms as used in this Agreement shall, unless the
context clearly indicates to the contrary, have the meanings set forth in this
Article:

 

2.1.1 “Affiliated Company” shall mean:

 

  (i) an organization more than fifty percent (50%) of the voting stock of which
is owned and/or controlled directly or indirectly by either Party;

 

  (ii) an organization which directly or indirectly owns and/or controls more
than fifty percent (50%) of the voting stock of either Party;

 

  (iii) an organization which is directly or indirectly under common control of
either Party through common shareholding or which is directly or indirectly
under common control of the respective shareholders of either Party;

 

2.1.2 “DCP” shall have the meaning set forth in Clause 6.1.1;

 

2.1.3 “Drug Release Testing” shall mean the final drug release testing conducted
by the Release Site in Europe before releasing the Product for human use in the
Territory under this Agreement. The testing should be conducted as per the
specifications provided by ANESIVA being in line with the respective approved
Registrations of the Product in the Territory and all the costs of drug release
testing for the Product ordered by SIGMA-TAU to ANESIVA under this Agreement
will be [*];

 

2.1.4 “Ex-Factory Price” shall mean the average selling price to independent
buyers for each unit of Product in the Territory for a Marketing Year, less
value added tax and other similar sales taxes related to the sale of the
Products;

 

2.1.5 “Field” shall mean the [*] and all other similar indications for which the
Product may be developed, registered, imported, promoted, distributed, sold or
used;

 

2.1.6 “Know-How” shall mean all scientific, medical, marketing data and
information relating to the Product and known, available to or in the possession
of ANESIVA whether generally known to others or not, which are necessary or
useful to SIGMA-TAU to carry out the Drug Release Testing, register, import,
promote, distribute and sell the Product in the Field in the Territory under the
terms of this Agreement;

 

2.1.7 “Other Anesiva Partners” shall have the meaning set forth in Clause 6.1.3;

 

2.1.8 “Manufacture” shall have the meaning set forth in Clause 8.7. The terms
“Manufacturer”, “Manufactured” and “Manufacturing” as used in this Agreement
shall be interpreted accordingly;

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.1.9 “Marketing Year” shall mean the period starting from the date of the first
distribution of the Product by SIGMA-TAU and/or its designated Sub-licensees to
the first customer in the Territory ending after 12 (twelve) months from such
first distribution date and each 12 (twelve) month period thereafter;

 

2.1.10 “Net Sales” shall mean the gross amount of sales made by SIGMA-TAU and/or
its designated Sub-licensees of the Product in the Territory to the first
independent buyer in bona fide arm’s length transactions, less: (i) quantity
and/or cash discounts actually allowed or taken to the extent customary
(ii) customs duties excise taxes, if any, directly related to the sale of the
Product and actually paid (iii) amounts allowed by reason of rejections and
return of goods, (iv) third party rebates related to the sale of the Product, to
the extent allowed, and (v) value added tax and other similar sales taxes
related to the sale of the Product;

 

2.1.11 “Parties” shall mean ANESIVA and SIGMA-TAU collectively, and Party means
either of them;

 

2.1.12 “Patents” shall mean any and all patent/s and/or patent application/s
disclosing and/or claiming the Product as listed in Appendix A attached hereto,
owned by or licensed to ANESIVA during the term of this Agreement, as well as
any extension, continuation and continuations-in-part applications, divisions,
re-issues and re-examination thereof in the Territory;

 

2.1.13 “Product” shall mean ANESIVA’s powder intradermal injection system
containing lidocaine in finished form ready for use, as described in Appendix B
attached hereto, and [*], and/or [*] developed and realized by and/or on behalf
of ANESIVA and/or made available to ANESIVA;

 

2.1.14 “Release Site” shall have the meaning set forth in Clause 6.1.3;

 

2.1.15 “Registrations” shall mean any and all government registrations,
including the marketing authorizations and any other licenses and permits
necessary to register, import, promote, distribute and sell the Product in the
Field in the Territory;

 

2.1.16 “Registration Dossier” shall mean any pre-clinical, clinical, medical,
scientific an technical information relating to the Product and contained in the
registration dossier prepared or to be prepared by ANESIVA in order to file an
application to obtain a Registration under the decentralized procedure in
accordance with: ii) EU standards; and any and all EU regulations and directives
currently in force;

 

2.1.17 “Specifications” shall have the meaning set forth in Clause 8.7;

 

2.1.18 “Sub-licensees” shall mean any entities, including but not limited to
SIGMA-TAU’ s Affiliated Companies, to whom any of the marketing rights with
regard to the Product granted to SIGMA-TAU under this Agreement have been
further licensed or sublicensed by SIGMA-TAU in accordance with the provisions
of Clause 3.5;

 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.1.19 “Territory” shall mean the territories set forth in Appendix C. Other
countries may be added to the Territory from time to time upon mutual written
agreement between the Parties;

 

2.1.20 “Trademark” shall mean the trademark set forth in Appendix D, registered
or to be registered in the name of ANESIVA or, [*], any other trademark/s chosen
at its sole discretion by [*] and registered in the name of [*] in the
Territory, which shall be used to identify the Product sold by SIGMA-TAU in the
Territory. Any such other trademark [*] shall hereafter be referred to as the
“[*] Trademark”.

 

2.2 Sections and Headings: The division of this Agreement into Articles,
sections, subsections and Appendices and the insertion of headings are for
convenience of reference only and shall not affect the interpretation of this
Agreement. Unless otherwise indicated, any reference in this Agreement to a
Clause or Appendices refers to the specified Clause or Appendices to this
Agreement. In this Agreement, the terms “this Agreement”, “hereof’, “herein”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular part, Clause, Appendix or the provision hereof.

 

2.3 Other Terms: Words in this Agreement having the singular meaning shall
include the plural meaning, words denoting any genera include all genders, words
denoting persons include firms and corporation and in each case vice versa.

 

2.4 Appendices: The Appendices attached hereto are incorporated in and form part
of this Agreement.

 

3. GRANT OF LICENCE

 

3.1 ANESIVA hereby grants to SIGMA-TAU and SIGMA-TAU hereby accepts: a) an
exclusive license under the Patents and the Know-How to register, import,
promote, sell and distribute the Product in the Territory; b) an exclusive
license to use the Trademark, [*], to register, import, promote, sell and
distribute the Product in the Territory. In such a case, SIGMA-TAU shall make
use of the Trademark in all materials and activities related to the marketing,
sale and distribution of the Product.

 

3.2 In accordance with Clause 3.1 (b), [*] to the [*], to [*] the Product in the
Territory; such [*] trademark to be chosen, owned and registered and maintained
by [*] under this Agreement.

 

3.3 SIGMA-TAU shall have the right to use the SIGMA-TAU logo along on Product’s
material packaging.

 

3.4 Furthermore, ANESIVA hereby grants to SIGMA-TAU, and SIGMA-TAU hereby
accepts, the exclusive right to use the Patents, the Registration Dossier, the
Know-How and the Trademark, if applicable, to carry out the Drug Release Testing
in order to register, import, promote, sell and distribute the Product in the
Territory.

 

4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.5 SIGMA-TAU shall have the right to grant sub-licenses to any of its
Affiliated Companies upon written notice to ANESIVA and to third parties upon
prior written approval by ANESIVA; such approval not to be unreasonably withheld
or delayed.

 

3.6 [*] shall be entitled to describe itself as [*] for the Product, but shall
not be or be considered as [*] or as [*]. Neither SIGMA-TAU nor ANESIVA shall
have any right to negotiate or to enter into any contracts or commitments in the
name of, or on behalf of, either of the said Parties, to bind the other in any
respect whatsoever.

 

4. EXCHANGE OF INFORMATION

 

4.1 ANESIVA shall disclose to SIGMA-TAU the Know-How available to ANESIVA which
is necessary or helpful for SIGMA-TAU to carry out the Drug Release Testing,
register, import, promote, sell and distribute the Product in the Territory and
generally to fulfil the purpose of this Agreement. ANESIVA shall also promptly
disclose to SIGMA-TAU from time to time additional Know-How which is available
to ANESIVA and which may be developed or acquired by ANESIVA during the term of
this Agreement and which ANESIVA is free to disclose.

 

4.2 SIGMA-TAU shall provide ANESIVA with access, and the right to reference, to
any marketing, clinical and other data and information in its possession and
control that are potentially useful in the sale and marketing of the Product in
the Territory for ANESIVA’s potential use outside the Territory.

 

4.3 ANESIVA shall provide SIGMA-TAU with access, and the right to reference, to
any marketing, clinical and other data and information in its possession and
control, including the Know-How, which are potentially useful to register,
import, promote, sell and distribute the Product in the Territory. In accordance
with Clause 4.2 above, SIGMA-TAU will do the same with such data and information
in its possession for ANESIVA’ s potential use outside the Territory.

 

4.4 Both Parties shall appoint a project leader within [*] of signing the
Agreement, through which all communications regarding this Agreement will be
initially directed. The project leaders will facilitate direct communication
between functional experts as needed to manage activities under this Agreement.

 

5. OBLIGATION TO KEEP SECRET

 

5.1 SIGMA-TAU shall, during the term of this Agreement and thereafter, keep
confidential any and all information received from ANESIVA, including the
Know-How, except for:

 

  (a) information which, prior to its disclosure to SIGMA-TAU and/or its
Sub-licensees, is part of the public domain;

 

  (b) information which, after its disclosure to SIGMA-TAU, becomes part of the
public domain by publication or otherwise, except by breach of this Agreement by
SIGMA-TAU;

 

5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  (c) information which SIGMA-TAU can establish by competent proof was in its
possession or in possession of its Sub-licenses, prior to its disclosure to
SIGMA-TAU and was not acquired, directly or indirectly, from ANESIVA; and

 

  (d) information which SIGMA-TAU can establish by competent proof was received
from a third party provided, however, that it was not obtained by said third
party, directly or indirectly, from ANESIVA.

 

5.2 SIGMA-TAU shall make the information which is obligated to keep confidential
pursuant to this Article known only to those employees of SIGMA-TAU and/or its
Sub-licensees who must be informed, and only to the extent necessary to serve
the purpose of this Agreement.

 

5.3 The obligations of confidentiality and restrictions on use contained in this
Clause 5 shall remain in effect for a period of [*] from the Effective Date.

 

6. REGISTRATIONS

 

6.1 ANESIVA undertakes to:

 

6.1.1 successfully prepare[*] the Registration Dossier to be filed with the
competent regulatory authorities under the decentralized procedure (hereinafter
the “DCP”) in accordance with the terms of this Agreement; in particular ANESIVA
undertakes to prepare the answers to the consolidated list of questions that
will be eventually issued by the competent regulatory authorities under the DCP;

 

6.1.2 select the reference Member State in collaboration with SIGMA-TAU for the
start of the DCP for the obtainment of the Registrations by SIGMA-TAU under this
Agreement;

 

6.1.3 [*] for the [*] in the [*] other than the [*], to collaborate with
SIGMA-TAU: i) prior to the start of the [*], in order to [*] the same [*] in
[*], in case SIGMA-TAU requests to do so; ii) during the [*], for the obtainment
of the Registrations and after the obtainment of the Registrations, for any
variations to the Registrations under the DCP;

 

6.1.4 promptly supply SIGMA-TAU with all the relevant information and data,
including the Registration Dossier, necessary to obtain and/or maintain the
Registrations of the Product in the Territory in the name of SIGMA-TAU and/or
its Sub-licensees under the DCP;

 

6.1.5 prepare the dossiers relevant to any variations to the initial
Registrations to be provided to SIGMA-TAU and Other Anesiva Partners for the
submission to the competent regulatory authorities, should a variation be
originated by ANESIVA or by SIGMA-TAU as described in Clause 6.7;

 

6.1.6 Prepare any PSUR and Product renewal dossiers to be submitted in Europe
according to the predefined timelines;

 

6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.1.7 ANESIVA shall be responsible for the activities provided under this Clause
6.1. Upon ANESIVA’s written request, SIGMA-TAU shall make its best efforts to
reasonably cooperate with ANESIVA, at [*] with regard to the activities provided
under Clauses 6.1.1 and 6.1.5; such [*] will be [*] and [*] to [*].

 

6.2 [*] shall [*] of the [*] for the [*] the [*]. [*] shall be the owner of the
Registrations in the Territory, including any Registrations as amended in
consequence of required variations, which shall be obtained and maintained at
[*] of [*]. [*] shall promptly inform [*] of any request coming from or to be
addressed to the relevant regulatory authorities in each country of the
Territory regarding the Product.

 

6.3 SIGMA-TAU shall in respect of each order for the Product be responsible for:

 

  (a) complying with all applicable laws and regulations relating to the import,
promotion and sale of the Product in the Territory (other than those agreed
beforehand with Principal relating to the packaging or labelling of the Product)
and shall notify the Principal of any changes in the laws and regulations in the
Territory relating to the packaging or labelling of the Product;

 

  (b) obtaining any necessary import licences, certificates of origin or other
requisite documents and paying all applicable customs and duties in respect of
the importation of the Product into the Territory and their sale and
redistribution in the Territory.

 

6.4 ANESIVA shall fully cooperate with SIGMA-TAU and/or its Sub-licensees to the
best of its ability by assisting SIGMA-TAU and/or its Sub-licensees in obtaining
and maintaining:

 

  (a) requisite documentation in Clauses 6.1, 6.2 and 6.3 a) above;

 

  (b) all governmental approvals required to export the Product from abroad and
to import the Product into the Territory.

 

6.5 Should [*] fail to [*] or [*] necessary to [*], ANESIVA shall be entitled to
terminate this Agreement forthwith at any time.

 

6.6 SIGMA-TAU will collaborate with Other Anesiva Partners during the DCP and
after the obtainment of the Registrations for any variations to the
Registrations under the DCP.

 

6.7 During the DCP, should any competent regulatory authority or any relevant
law in the Territory require, for the obtaining and/or the maintenance of the
Registrations and/or any governmental licences, any documentation or information
not included in the Know-How, at SIGMA-TAU request, ANESIVA shall promptly
provide[*] any further necessary documentation to support SIGMA-TAU’s and/or its
Sub-licensees’ efforts to obtain and maintain the Registrations and/or any
governmental licences to import, promote, distribute and sell the Product in the
Territory under this Agreement. In this latter case, SIGMA-TAU shall make and
shall cause its Sub-licensees to make their best efforts to reasonably cooperate
with ANESIVA, [*].

 

7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.8 In accordance with Clause 4.1, during the term of this Agreement ANESIVA
shall support SIGMA-TAU with any and all information and data on the Product,
including Know-How, which are available or will be available to ANESIVA, so that
SIGMA-TAU may take all steps which may be required by law in order to obtain and
maintain the Registrations, import, promote, sell and distribute the Product in
the Territory as well as carry out the Drug Release Testing. ANESIVA shall sign
all necessary documents and perform all other obligations which may be required
in order to assure that SIGMA-TAU will obtain and maintain the Registrations,
import, promote, distribute and sell the Product in the Territory as well as
carry out the Drug Release Testing in accordance with the Registrations.

 

6.9 Each Party shall promptly provide the other Party with any information and
data relating to any serious or previously unknown side effects or adverse
reactions, which occur during the use of the Product, received by or reported to
one of the Parties from any sources, according to procedures which will be
agreed upon by the Parties separately. Furthermore ANESIVA shall cause Other
Anesiva Partners to: i) provide SIGMA-TAU with any information and data relating
to any serious or previously unknown side effects or adverse reactions, which
occur during the use of the Product, received by or reported to Other Anesiva
Partners from any sources, in accordance with any EU applicable laws and
regulations; and (ii) prepare the PSUR. In particular, any communication to the
competent regulatory authority by SIGMA-TAU and Other Anesiva Partners with
regard to the Product pharmacovigilance activities (PSUR, etc.) shall have an
identical content. Within [*] of the execution of the Agreement the Parties will
sign a Pharmacovigilance Agreement.

 

7. COMMERCIALIZATION

 

7.1 It is agreed that SIGMA-TAU obligations hereunder also include the physical
promotion, sale and distribution of the Product in the Territory, directly or
indirectly, as well as the distribution of written promotional material relating
to the Product, whose contents shall obtain ANESIVA’s suggestion and advice.
Furthermore, SIGMA-TAU will send to ANESIVA a copy of the most selected and
representative promotional and marketing materials.

 

7.2 SIGMA-TAU and/or its Sub-licensees shall have the sole control of all
commercialization decisions regarding the commercialization of the Product in
the Territory. Notwithstanding the foregoing, SIGMA-TAU shall, directly or
through its Sub-licensees, commercialize the Product in accordance with the
Product Profile as it has been communicated in writing to SIGMA-TAU by ANESIVA.
For the purpose hereof, “Product Profile” shall mean the approved indications
for the Product, as set out in the Registrations.

 

8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.3 SIGMA-TAU shall keep ANESIVA timely and completely informed about the
preparation of the launching of the Product in each country of the Territory, as
well as about the relevant launching dates.

 

7.4 SIGMA-TAU will send to ANESIVA within [*] after the end of each Marketing
Year, a written report detailing sales of the Product for the previous Marketing
Year in units and value and the relevant Net Sales of the Product. SIGMA-TAU
shall send to ANESIVA, upon ANESIVA’s request [*] in any Marketing Year, a brief
summary of the most important promotional activities connected with the Product,
the activities of SIGMA-TAU’s and/or its Sub-licensees sales forces in promoting
the Product, including information relating to market developments and
acceptance of the Product in the Territory. Furthermore, SIGMA-TAU will send to
ANESIVA [*] a written report detailing the Product inventory for the previous
calendar quarter in units.

 

7.5 The Parties recognize that concrete [*] with regard to the Product in the
Territory in any Marketing Year are unlikely to be [*]. Therefore, the Parties
hereby identify [*] that SIGMA-TAU and/or its Sub-licensees may be possibly
achieving in the [*], provided that such figures do not imply any [*] for
SIGMA-TAU in any of said Marketing Years and have to be revised [*] before the
end of each Marketing Year.

[*]

For the purpose hereof “Market Share” shall mean the market related to [*].

 

8. SUPPLY OF PRODUCT

 

8.1 ANESIVA hereby agrees to sell the Product to SIGMA-TAU and SIGMA-TAU hereby
agrees to purchase from ANESIVA all of SIGMA-TAU’s requirements for the Product
in the Territory.

 

8.2 From the execution of this Agreement and until the date upon which ANESIVA’s
[*] for the Product in the Territory is approved in accordance with the
applicable EU laws (approximately [*]), SIGMA-TAU shall launch and commercialize
only in [*] the Product supplied from ANESIVA’s [*] as approved in accordance
with the applicable EU laws. In the unlikely event that ANESIVA’s [*] does not
obtain the above said approval [*], then ANESIVA is obliged to supply SIGMA-TAU
with the Product from its approved [*] also for the [*] of the [*] other than
[*]. Therefore, [*], SIGMA-TAU may initiate the commercialization of the Product
in such other countries of the Territory. ANESIVA shall use commercially
reasonable efforts consistent with demand for the Product, to obtain the
approval by the competent regulatory authorities of a [*].

 

8.3

Each month, not later than the [*], SIGMA-TAU shall provide ANESIVA with a
rolling [*] non-binding forecast broken down into SIGMA-TAU’s estimated
requirements of the Product for the Territory for each calendar month. The first
[*] of the [*] forecast shall be binding. ANESIVA will acknowledge acceptance of
the forecast within [*]. Each month, not later than the [*] of the month,
SIGMA-TAU will place a purchase order for

 

9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

each month with delivery date within [*] from the order date. ANESIVA will
acknowledge the purchase order within [*]. SIGMA-TAU shall exert all reasonable
efforts to make each forecast as accurate as possible and, if necessary, shall
update such forecasts at the [*] to reflect actual and projected demand.

 

8.4 In accordance with Clause 8.3 above, the first [*] of each rolling forecast
shall be considered firm orders. SIGMA-TAU shall provide ANESIVA with a written
firm purchase order specifying delivery date(s) which shall be within [*] from
the date of the order. Each revised estimate in terms of increasing of the
Product’s quantity originally ordered, if communicated less than [*] in advance,
shall be submitted to feasibility analysis. ANESIVA shall inform SIGMA-TAU
within [*] about the feasibility of meeting the requirements exceeding the
forecast originally delivered.

 

8.5 If SIGMA-TAU has to make any change to the packaging material for the
Product due to requests of the competent regulatory authorities, ANESIVA shall
be given a lead time to supply the Product in that new packaging material of at
least [*] from SIGMA-TAU’s approval of the last component of the packaging
material, [*], unless a shorter time is requested by the competent regulatory
authorities. If SIGMA-TAU wishes to make any change to the packaging material
for the Product, ANESIVA shall be given a lead time to supply the Product in
that new packaging material of at least [*] from SIGMA-TAU’ s approval of the
last component of the packaging material, [*]. In this latter case, it is
understood between the Parties that SIGMA-TAU can make changes to the packaging
material for the Product [*]. Should components of old packaging materials,
which in no case shall be equal to [*], be stocked in ANESIVA’ s or its
Manufacturer warehouse and should these components not be used for packaging the
Product, all the relevant direct costs of destruction shall be charged to [*].
For the sake of clarity, [*] shall no bear any direct costs of destruction for
components of old packaging materials exceeding the above said [*].

 

8.6 Each of SIGMA-TAU’s purchase orders shall be for full lot sizes, the
quantities per lot size are set forth in Appendix B. Delivery of the Product to
SIGMA-TAU or its Sub-licensees shall be CIP (ICC Incoterms 2000) location to be
communicated separately by SIGMA-TAU.

 

8.7 ANESIVA undertakes to Manufacture or have Manufactured, use, and handle the
Product, to comply with: i) “the Rules governing Medicinal Products in the
European Community Volume IV - Guidelines for Good Manufacturing Practice for
Medicinal Products” (“GMP”), ii) all relevant applicable law; iii) the
specifications of the Product as set out in the Registrations, and iv) the
positive assessment of the Release Site (hereinafter collectively the
“Specifications”). For the purpose hereof, “Manufacture” and “Manufactured”
shall mean the following Manufacturing activities with regard to the Product
carried out by the approved Manufacturer(s) before delivery to SIGMA-TAU:

 

  (i) the purchase, receipt and testing of the raw materials, including active
ingredient and excipients;

 

10

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  (ii) the processing of the raw materials into the Product;

 

  (iii) the packing of the Product into its primary packing material (needleless
syringe);

 

  (iv) the final packaging;

 

  (v) the finished product QC testing and drug release;

 

  (vi) the storage of the Product and shipment to Europe when the European
Release Site has taken place.

 

8.8 The Product shall be supplied [*] in accordance with any applicable laws and
regulations in the Territory. SIGMA-TAU shall prepare, at its own expense, the
artwork of packaging materials, labels and insert brochures of the Product in
compliance with GMP and the Registrations and in a format specified by ANESIVA.
SIGMA-TAU shall send to ANESIVA the descriptions therein and designs thereof to
and shall take care of ANESIVA’s suggestion and advice. ANESIVA shall then
source such labels and packages from approved vendors.

 

8.9 SIGMA-TAU acknowledges that ANESIVA will carry out the Manufacturing of the
Product in the approved facilities in accordance with any applicable laws and
regulations, including the Release Site as described in the Registration
Dossier. Any variation of the Manufacturing site required by ANESIVA shall be
promptly communicated in writing to SIGMA-TAU and will be subject to a variation
to the Registrations according to Clause 6.1.5. ANESIVA acknowledges that any
variation to the approved Manufacturing facilities will be implemented only
after the approval by the competent regulatory authorities and, at the same
time, ANESIVA shall ensure in good faith that any variation to the Manufacturing
site shall not materially impede or delay the supply of the Product to SIGMA-TAU
in accordance with this Clause 8. A material shortfall in the supply of the
Product ordered by SIGMA-TAU equal to [*] or a [*] delay in the supply of the
ordered Product to SIGMA-TAU will [*] by ANESIVA. In this case, [*] may [*] the
[*] forthwith by [*] to [*] and [*] shall apply. SIGMA-TAU shall promptly file
with the competent regulatory authorities any application for the variation of
the Manufacturing site, provided, however, that ANESIVA supplies any and all
relevant required documentation.

 

8.10 SIGMA-TAU may, at periodic intervals, audit the ANESIVA operation and
facility where the Product is Manufactured to ensure that the Manufacturing is
carried out in accordance with and as provided for in Clause 8.7. ANESIVA upon
SIGMA-TAU’s reasonable prior notice, will permit SIGMA-TAU’s representatives,
for the purpose of quality audit, all reasonable access to its Manufacturing and
warehousing, areas, during normal business hours.

 

8.11

SIGMA-TAU will ask the European Release Site to permit representatives of
ANESIVA to inspect the facilities for Drug Release Testing and to take samples
of Product during normal business hours. Such inspection is limited to [*] and
shall be subject to a [*]

 

11

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

notice period; provided, however, that SIGMA-TAU will make its best efforts to
cause the Release Site to permit representatives of ANESIVA to make additional
inspections in the event the Parties become aware of Product material quality
problems. Upon ANESIVA reasonable request, SIGMA-TAU will provide ANESIVA with
any Product information and documentation relating to the Drug Release Testing.

 

8.12 Any claims concerning weight, loss, damage or deviation from the
Specifications shall be made in writing by SIGMA-TAU to ANESIVA within [*] after
taking delivery of Product by or on behalf of SIGMA-TAU. After said [*] term, if
no claim is made, the Product shall be considered accepted by SIGMA-TAU and
ANESIVA shall be discharged from any responsibility for defect(s), except for
intrinsic defects of the Product. In any case, should the Product show a latent
defect becoming evident after the said [*], not due to other causes attributable
to SIGMA-TAU, ANESIVA will replace it as indicated here under. In case of
justifiable claim for defect in any portion of the delivered Product because of
its failure to conform to the Specifications, ANESIVA shall, without charge,
replace the defective portion with supplies which are in compliance with the
Specifications. In any other cases, the Product received by SIGMA-TAU shall not
be returned to ANESIVA. If the Parties are unable to resolve their differences,
then either Party may refer the matter for final analysis to a specialized firm
of international reputation acceptable to both Parties. The analysis of such
firm shall be binding on both Parties hereto. The Party at fault shall pay the
cost for such specialized firm. SIGMA-TAU shall, at ANESIVA’s request and
expense, follow any reasonable instructions to return to ANESIVA or dispose of
any Product which are not in compliance with the Specifications.

 

9. COMPENSATION

 

9.1 In consideration for the rights granted herein, SIGMA-TAU shall make the
following [*] payments to ANESIVA:

 

9.1.1 [*] Payment:

SIGMA-TAU shall pay ANESIVA:

[*]

Such payment shall be made within [*] from receipt of the relevant invoice by
wire transfer to an account promptly communicated in writing by ANESIVA to
SIGMA-TAU.

Should the [*], ANESIVA shall, at SIGMA-TAU’s request, promptly [*] the [*],
except in the case [*] under this Agreement.

In accordance with the LOI, the [*] equal to [*] made by SIGMA-TAU to ANESIVA
shall be [*] such [*] payments.

 

12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9.1.2 Sales Milestone Payments:

Furthermore, SIGMA-TAU will pay ANESIVA an overall sum up to [*] divided in
certain sales milestones, provided that, however, the Net Sales of Product in
the Territory [*] the following [*] during a Marketing Year:

[*]

For the sake of clarity, each of the above sales milestones payments [*] and
[*].

For example, if in the [*] the Net Sales exceed [*], the [*] sales milestone
payment will become payable [*] in which the Net Sales in a Marketing Year have
[*] such [*]. If in the [*] the Net Sales [*], the [*] sales milestone payment
will become payable only that first time in which the Net Sales in a Marketing
Year have [*] such [*] and so for the [*] sales milestone payment.

No payments shall accrue on the sales of SIGMA-TAU to its Sub-licensees as well
as on any transactions between such entities. Payments shall accrue only on
sales to unrelated third parties in arm’s length transactions.

 

9.2 All sales milestone payments shall be made within [*] from receipt of the
relevant invoice by wire transfer to an account promptly communicated in writing
by ANESIVA to SIGMA-TAU.

 

9.3 SIGMA-TAU shall keep or cause to be kept such records as are required to
determine Net Sales in a manner consistent with SIGMA-TAU statutory filings. At
the request (and expense) of ANESIVA, SIGMA-TAU and its Sub-licensees shall
permit an independent certified public accountant appointed by ANESIVA and
reasonably acceptable to SIGMA-TAU, at reasonable times and upon [*] notice, to
examine only those records as may be necessary to determine, with respect to any
Marketing Year ending not more than [*] to ANESIVA’ s request, the correctness
or completeness of any Net Sales report or payment made under this Agreement.
The foregoing right of review may be exercised only [*] and only [*] with
respect to [*] periodic report. Results of any such examination shall be limited
to information relating to the Product and subject to Clause 5. In the event
that the audit of SIGMA-TAU’ s Net Sales results in reaching thresholds for
milestone payments listed in Clause 9.1.2, when SIGMA-TAU reported not meeting
these thresholds for a given Marketing Year, SIGMA-TAU will bear the cost of the
audit and pay any milestone owed within [*] of the audit result.

 

10. SUPPLY PRICE

 

10.1 The supply prices to be paid by SIGMA-TAU to ANESIVA for the Product
supplied pursuant to this Agreement shall be equal to the [*] of [*] or [*] of
the [*], on a country-by-country basis, CIP (ICC Incoterms 2000). The [*] for
each country of the Territory shall be promptly communicated in writing by
SIGMA-TAU to ANESIVA starting from the [*] with respect to that country and
until the [*], and by [*] of each calendar year thereafter on a
country-by-country basis.

 

13

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10.2 Should ANESIVA change its [*] to a [*] and the [*] of the Product is [*],
then the Parties shall discuss and agree in good faith an appropriate [*] in the
[*].

 

10.3 ANESIVA recognizes and agrees that in case at any time SIGMA-TAU has to [*]
in a country of the Territory in order to [*] the [*] and [*] of the Product in
that country of the Territory due to the occurrence of any [*], then the Parties
will [*] the [*] and [*] the [*] and the [*]. If no [*] can be found within [*]
after a [*] of such [*] and a [*] is probably not [*] for [*], each Party shall
be [*] to [*] this [*] as a [*] or for the [*] of the [*] concerned by [*] of
[*] to the other [*] with [*] to [*].

 

10.4 The Parties agree to [*] the [*] of the [*] in accordance with the
provision set forth Appendix E attached hereto.

 

10.5 SIGMA-TAU shall pay to ANESIVA the price of each shipment of the Product
within [*] from the date of the relevant invoice. Payment shall be remitted by
wire transfer in immediately available funds in the invoiced currency (i.e. U.S.
Dollar), to a bank and account to be designated in writing from time to time by
ANESIVA.

 

11. INTELLECTUAL PROPERTIES

 

11.1 Subject to Clause 3.2, SIGMA-TAU will sell the Product under the Trademark,
which is and shall remain the property of ANESIVA. In this case, ANESIVA shall
take care of the maintenance, defence and enforcement of the Trademark in the
Territory.

 

11.2 ANESIVA shall retain the control of all right, title and interest in and to
the Patents, and it shall, at its own expenses, maintain, defend and enforce the
Patents in the Territory.

 

11.3 Nothing in this Agreement shall be construed as granting or transferring to
SIGMA-TAU any right, title or interest in and to the Trademark and/or the
Patents except the right to use the same as herein provided during the term of
this Agreement.

 

11.4 Either Party shall communicate to the other Party any actual or possible
infringement of the Trademark or Alternate Trademark, as the case may be, and/or
Patents in the Territory by any third party as soon as possible when it comes to
its knowledge. ANESIVA and SIGMA-TAU shall consult together in order to
determine the appropriate action to be taken for the elimination of any
infringement in the Territory and SIGMA-TAU shall assist and cooperate with
ANESIVA, at ANESIVA’s expense, provided, that in the case of any infringement of
the Alternate Trademark, ANESIVA shall assist and cooperate with SIGMA TAU for
the elimination of such infringement at SIGMA TAU’s expense.

 

12. INDEMNIFICATION

 

12.1

SIGMA-TAU will indemnify and hold harmless ANESIVA from and against any and all
losses, liabilities, claims, damages, penalties, fines, costs and expenses
(including reasonable legal fees and other litigation costs, regardless of
outcome) arising out of any and all third party claims if and to the extent that
such claims are caused by SIGMA-TAU

 

14

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

and/or its Sub-licensees storage, use, promotion, distribution and sale of the
Product in the Territory, provided, however, that SIGMA-TAU shall have no
obligation to indemnify or hold ANESIVA harmless when or if ANESIVA and/or its
Manufacturer have been negligent whether in Manufacturing, storing, handling or
otherwise dealing with the Product or in case said claims arise out of or are
attributable to any breach of this Agreement by ANESIVA.

 

12.2 ANESIVA shall defend and hold harmless SIGMA-TAU and/or its Sub-licensees
from and against any and all losses, liabilities, claims, damages, penalties,
fines, costs and expenses (including reasonable legal fees and other litigation
costs regardless of outcome) arising as a result of any third party product
liability claims or mandatory or voluntary recall of the Product if and to the
extent that such losses are caused by (i) infringement of third parties’
intellectual property rights with regard to the Product (ii) failure of the
Product to conform to the Specifications under the relevant Registrations;
(iii) any willful or negligence act or omission of ANESIVA and/or its
Manufacturer in relation to the Product provided, however, that ANESIVA shall
have no obligation to indemnify or hold SIGMA-TAU and/or its Sub-licensees
harmless when or if SIGMA-TAU has been negligent whether in testing, storing,
handling or otherwise dealing with the Product or in case said claims arise out
of or are attributable to any breach of this Agreement by SIGMA-TAU. In case of
[*] of the Product, [*] shall apply.

 

12.3 Any Party seeking to be indemnified hereunder (the “Indemnified Party”)
shall notify the other Party from which indemnification is sought (the
“Indemnifying Party”) in writing no later than [*] after becoming aware of any
claims or proceedings made or instituted against it or which may be made or
instituted against it in respect of which indemnification may be sought
hereunder. If any action is threatened or brought against the Indemnified Party,
and it notifies the Indemnifying Party thereof, the Indemnifying Party shall
have the right, but not the obligation, to defend against, control the defence
of, and settle any such claim. after notice by the Indemnifying Party of its
election to assume the defence of any claim, the Indemnified Party shall no
longer be liable for any legal or other expense subsequently incurred by the
Indemnifying Party in connection with the defence thereof. The Indemnified Party
shall co-operate with the Indemnifying Party in the defence of any claim. The
Indemnified Party shall be entitled to participate in the defence of such action
provided, however, the decisions of counsel for the Indemnifying Party shall be
controlling and the Indemnified Party shall be responsible for the expenses of
its own counsel, if any. The Parties agree that there shall be no settlements,
whether agreed to in court or out of court, without the prior written consent of
the Indemnifying Party. The right to indemnification hereunder is conditional
upon the provision of prompt notification by the Indemnified Party to the
Indemnifying Party and the opportunity to handle and control the defence of the
action by the Indemnifying Party.

 

12.4

Subject to the provisions of Clause 12.3, ANESIVA agrees to hold SIGMA-TAU
and/or its Sub-licensees harmless and to indemnify SIGMA-TAU and/or
Sub-licensees against any liability to third parties caused by any infringement
of the patents, trademark or other intellectual property rights of any third
party resulting from the registration, import, use,

 

15

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

promotion, distribution and sale of the Product by SIGMA-TAU and/or its
Sub-licensee in the Territory in accordance with the terms of this Agreement.
SIGMA-TAU shall co-operate with and shall permit ANESIVA at ANESIVA’s own
expense, to defend any such action.

 

13. TERM & TERMINATION

 

13.1 This Agreement shall become legally effective as of the Effective Date and
shall have a duration of [*] starting from the [*] or until [*], whichever [*]
(hereinafter the “License Term”), unless otherwise provided herein.

 

13.2 This Agreement [*] for [*] of [*], unless [*] by [*] giving to the other
[*] in [*], such [*] to be [*] at the [*] of the [*] referred or at the [*] of
any of its [*].

 

13.3 After the License Term or after [*] under [*], SIGMA-TAU shall have a
perpetual exclusive fully-paid up license, with the right to sub-license, to
import, promote, distribute and sell the Product in the Territory under the
Know-How, Registrations and/or Registration Dossier and the Trademark, if
applicable, provided that SIGMA-TAU purchases the Product from ANESIVA at a
transfer price to be agreed in good faith between the Parties as to be
consistent with the then current market conditions. It is understood between the
Parties that this Clause shall not apply in case of termination of this
Agreement by ANESIVA due to material breach by SIGMA-TAU.

 

13.4 SIGMA-TAU or ANESIVA may terminate this Agreement forthwith upon prior
written notice, with respect to such country of the Territory for which the
relevant Registration has not been granted within [*] after the [*] of the [*]
in a country of the Territory.

 

13.5 Upon failure of either Party to fulfil any of its material obligations
hereunder, or in case of any other material breach or violation of this
Agreement, the Party aggrieved by such default, breach or violation may give to
the other Party written notification of such default, breach or violation. If
after [*] from the date of such notification, the Party concerned has failed or
refused to remedy, this Agreement may be terminated forthwith by written notice
sent by registered mail and/or fax and/or email accompanied by a confirmed
receipt. Such termination shall be without prejudice to any other rights or
claims the aggrieved Party may have against the other Party.

 

13.6 Either Party shall have the right to terminate this Agreement effective
upon written notice to the other Party in the event the non-notifying Party
becomes insolvent, bankrupt, or makes an assignment for the benefit of
creditors, or in the event that insolvency proceedings are instituted against
the non-notifying Party or on the non-notifying Party’s behalf.

 

13.7 Expiry or termination of this Agreement for any reason shall be without
prejudice to the obligations of confidentiality provided for in Clause 5 hereof
and any other claim or remedies which either Party may then or thereafter have
hereunder or otherwise.

 

16

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

13.8 In case of termination of this Agreement due to breach of SIGMA-TAU,
SIGMA-TAU shall immediately cease commercializing the Product and using the
Trademark or Alternate Trademark, as the case may be, and shall transfer to
ANESIVA, free of charge, all the Know-How which it has received hereunder and
any and all documentation, authorization and approval, including the
Registrations, obtained or received with regard to the Product and all rights to
the Alternate Trademark. To the extent assignment or transfer of authorization,
approvals and Registrations is not permitted under local law in the Territory,
SIGMA-TAU shall co-operate in their cancellation and reissuance to ANESIVA.
SIGMA-TAU shall be entitled to retain in its legal department one copy of all
materials returned which shall only be used for legal purposes thereafter.

 

13.9 In case of termination of this Agreement due to material breach of ANESIVA,
SIGMA-TAU shall be [*] from [*] a [*] between the Parties within [*] of the
effective date of such termination. Such [*] shall include: [*] by ANESIVA of
SIGMA-TAU’s [*] to [*] in connection with this Agreement; [*] of any [*] made to
[*] under [*], and [*] of an [*] to SIGMA-TAU’s [*] in connection with this
Agreement during the [*] before termination of this Agreement; such [*] to be
[*] and [*] by SIGMA-TAU. In no event, however, shall ANESIVA be [*] to [*] to
SIGMA-TAU, including any [*]. In the event that no [*] is found, the Parties
shall [*] an [*] of [*] which shall [*] the [*] of the [*] based on the [*] set
forth above. The [*] for the [*] of the [*] based on such [*] by the [*] shall
be [*] between the Parties. ANESIVA shall [*] SIGMA-TAU the [*] so [*] to the
other Party within [*] from receipt by ANESIVA of the [*] relating to the above
mentioned [*]. In the event that the Parties are even unable to agree on the [*]
of the [*],[*] shall apply.

 

13.10 Upon expiry or termination of this Agreement by SIGMA-TAU due to fault of
ANESIVA, SIGMA-TAU shall have the right, at its option, to: i) [*] in SIGMA-TAU’
s [*] (on the terms and conditions of this Agreement) for a period not exceeding
[*] from the date of expiry or termination of this Agreement, if applicable, or
ii) to [*] to ANESIVA any [*] in SIGMA-TAU’ s [*] at the [*] by SIGMA-TAU at the
time of termination. In case of termination of this Agreement by ANESIVA due to
fault of SIGMA-TAU, ANESIVA shall have the right, at its option, to: i) allow
SIGMA-TAU to [*] in SIGMA-TAU’ s [*] (on the terms and conditions of this
Agreement) for a period not exceeding [*] from the date of expiry or termination
of this Agreement, if applicable, or ii) to purchase from SIGMA-TAU any [*] in
SIGMA-TAU’ s [*] at the [*] by SIGMA-TAU at the time of termination.

 

14. NOTICES

 

14.1 Any notice required to be given hereunder shall be considered properly
given if sent by registered airmail, telecopier or by personal courier delivery
to the respective address of each Party as follows:

If to ANESIVA:

Anesiva Inc.

650 Gateway Boulevard

 

17

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

South San Francisco, CA 94080 USA

Attn: General Counsel

Tel: (001) 650 246 6911

Fax: (001) 650 871 5603

If to SIGMA-TAU:

Sigma-Tau Industrie Farmaceutiche Riunite S.p.A.

Via Pontina, Km 30, 400

00040 Pomezia, Rome

Italy

Attn: General Counsel

Tel: 0039 06 91393962

Fax: 0039 06 91394235

or to such other address or addressee as a Party may designate in writing. Any
such notice, information or communication shall be effective as of the date of
mailing only when it duly arrives in the hands of the addressee.

 

15. MISCELLANEOUS

 

15.1 Governing Law. This Agreement will be governed by the laws of [*]. In the
case of disputes, efforts shall first be made to reach resolution through
discussions between senior executives of the Parties; thereafter through
non-binding mediation using a mutually acceptable industry expert and only if
all good faith attempts have failed, the Parties shall submit to binding
arbitration under the commercial arbitration rules of [*] with such arbitration
proceedings to be held in [*].

 

15.2 Assignment. Unless otherwise provided in this Agreement, either Party shall
not at any time, without the prior written consent of the other Party having
been obtained, assign, transfer or in any manner make over the benefits or
obligations of this Agreement to any person, firm, organisation or company
whomsoever. Notwithstanding the foregoing, SIGMA-TAU shall have the right to
assign, transfer or in any manner make over the benefits or obligations of this
Agreement to any of its Affiliated Companies, upon prior written notice to
ANESIVA.

 

15.3 Waiver: A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertakings, obligation or agreement of either Party.

 

15.4

Force Majeure: If the fulfillment by any Party hereto of any of its obligations
hereunder is prevented, restricted or interfered with, e.g. by reason of flood,
fire, explosion, breakdown of plant, strike, lock-out, labour dispute, casualty
or accident, war, revolution, civil commotion, act of public enemies, blockage
or embargo, or any law, order,

 

18

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

proclamation, regulation, ordinance, demand or requirement of any subdivision,
authority or representative of any such government, or any other cause
whatsoever, whether similar or dissimilar to those above enumerated, beyond the
reasonable control of such Party, then the Party so affected shall be excused
from performance hereunder to the extent and for the duration of such
prevention, provided it first notifies the other Party in writing the matters
constituting force majeure together with such evidence as it reasonably can give
and specifying the period for which it is estimated that such prevention or
delay will continue. The Parties shall cooperate in order to take all reasonable
steps to minimise the effects of force majeure on the performance of this
Agreement and shall, if necessary, agree on appropriate measures to be taken. In
the event force majeure prevents the other Party from fulfilling its obligations
for more than [*], the affected Party may terminate this Agreement.

 

15.5 Severability: Should a court of competent jurisdiction hold any provision
of this Agreement to be invalid, illegal or unenforceable and such holding is
not reversed in an appeal, it shall be considered severed from this Agreement.
All other provisions, rights and obligations shall continue with regards to this
severed provision, provided that the remaining provisions of this Agreement are
in accordance with the intention of the Parties.

 

15.6 Entire Agreement: This Agreement contains the entire agreement and
understanding between the Parties as to the subject matter hereof and supersedes
any and all previous agreements, negotiations, commitments and writings as to
the subject matter hereof, including the LOI mentioned in the second WHEREAS of
the premises. Neither of the Parties shall be bound by any conditions,
definitions, warranties, understandings or representations as to such subject
matter other than as expressly provided herein or as fully set forth subsequent
to the date hereof in a written instrument signed by a proper and duly
authorised officer or representative of the Parties.

 

15.7 Relationship: This Agreement is not intended, nor shall it be construed to
be, the formation of a partnership, syndicate, association, joint venture or
organization of whatsoever kind between the Parties.

 

15.8 Counterparts: This Agreement can be executed in counterparts of which are
deemed to be an original, but all of which taken together shall constitute one
and the same document.

 

15.9 Cooperation: Each Party agrees to execute such further papers, agreements,
documents and instruments as may be necessary or desirable to effect the purpose
of this Agreement and to carry out its provisions.

 

15.10 Third-Party Beneficiaries: None of the provisions of this Agreement shall
be for the benefit of or enforceable by any third party including, without
limitation, any creditor of any Party hereto. No such third party shall obtain
any right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any Party hereto.

 

19

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

15.11 Survival: Any term or provision of this Agreement which expressly purports
to survive, or which a reasonable person would assume to be intended to survive,
termination hereof shall be in force during the teen of this Agreement and any
extension hereof and shall survive termination or expiration of this Agreement
and shall remain in full force and effect. The provisions of this Agreement
which do not survive termination or expiration hereof shall nonetheless be
controlling on, and shall be used in construing and interpreting the rights and
obligations of the Parties.

IN WITNESS THEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives in duplicate, as of the Effective Date.

 

Anesiva, Inc.    

Sigma-Tau Industrie

Farmaceutiche Riunite S.p.A.

/s/ Samantha Miller                 /s/ Ugo Di Francesco By:   Samantha Miller  
  By:   Mr. Ugo Di Francesco Title:   Vice President, Business Development    
Title:   Vice President & CEO Date:   February 4, 2008     Date:   February 4,
2008

 

20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX A

Patents

[*]

 

21

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX B

Product

[*]

 

22

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX C

Territory

[*]

 

23

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX D

Trademark

[*]

 

24

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX E

Exchange Rate Fluctuation

[*]

 

25

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.